—In a matrimonial action in which the parties were divorced by judgment dated November 27, 1996, the defendant appeals from an order of the Supreme Court, Putnam County (Sklaver, J.H.O.), dated May 21, 1998, which denied his motion to amend, reform, or modify the judgment of divorce and a stipulation of settlement dated July 21, 1996, in order to reflect the intention of the parties at the time the stipulation was executed.
Ordered that the order is reversed, on the law, with costs, and the matter is remitted to the Supreme Court, Putnam County, for a hearing and a new determination in accordance herewith.
Since both the provision of the judgment concerning the appellant’s child support obligation and the stipulation upon which it was based violated the Child Support Standards Act (hereinafter the CSSA) in that they failed to include provisions stating that the parties had been apprised of their rights under the CSSA, the amount that would have been awarded under the CSSA, and the reason for deviating from the CSSA amount, they were invalid and not enforceable (see, Matter of Philips v Philips, 245 AD2d 457; see also, Matter of Bill v Bill, 214 AD2d 84; Vernon v Vernon, 239 AD2d 108). The matter is remitted to the Supreme Court, Putnam County, for a determination of the amount of the appellant’s child support obligation which complies with the CSSA (see, Matter of Philips v Philips, supra). Altman, J. P., Friedmann, McGinity and Luciano, JJ., concur.